Citation Nr: 1122460	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-14 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a back injury.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to October 1971, from October 3, 2001 to October 4, 2001, and from November 30, 2001 to March 10, 2002.  He also had service in the Alabama Air National Guard from February 1971 to May 2004.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2005 rating decision, by the Columbia, South Carolina, Regional Office (RO), which, denied the Veteran's claims of entitlement to service connection for residuals of a back disorder and service connection for a foot disorder, to include as due to his back injury.  He perfected a timely appeal to that decision.   

In June 2009, the Board remanded the case to the RO in order to afford the Veteran a personal hearing before a Member of the Board at the RO.  In February 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) sitting at the Montgomery, Alabama RO.  A transcript of this hearing has been associated with the claims folder.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability and a bilateral foot disability, which he contends are the result of his active duty service.  With respect to his back, the Veteran has noted that he had a back disability which necessitated surgery in January 2000.  He contends that his mechanic duties while on active duty deployment to Kuwait from November 2001 to March 2002 included removing and replacing the armor plating on humvees, which was quite heavy.  He contends that this activity aggravated his prior back disorder sufficient to warrant service connection.  

In this case, the record reflects that, prior to active duty, in January 2000, the Veteran underwent a laminectomy and disckectomy of the lumbar spine at L4-L5 due to a herniated disc.  Follow up records in February 2000 note that he was doing fine and had no pain.  He was released to work without restriction.  Post deployment outpatient clinical records include results of a lumbar MRI in October 2002, which showed "rather severe compromise" of the spinal canal at L4-5. Diagnoses of L4-5, 5-S1 disk degeneration, face degeneration, and spinal stenosis were rendered.

In support of his claim, the Veteran submitted two lay statements from individuals who knew him before and after his deployment.  These statements suggest that the Veteran's back increased in severity during his deployment.  These individuals also reported that the Veteran worked on different types of vehicles during his deployment, and he complained of constant pain in his back and feet.  When viewed in light of the records both before and after deployment, the statements submitted by and on his behalf suggest that the Veteran's back pain increased in severity during his period of active duty in Kuwait.  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  

In cases involving aggravation by active service, the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  38 C.F.R. § 3.322(a) (2010).  Temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, did not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  

The Veteran underwent a VA spine examination in March 2005.  However, at that time, records documenting his January 2000 back surgery or his treatment thereafter were not of record.  Furthermore, the examiner did not opine as to the etiology of his current back disability, nor whether it was aggravated by his November 2001 to March 2002 period of active duty service.  The Board finds that such development is required for a full and fair adjudication of this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding his foot disability, the Veteran contends that he experienced foot pain the entire time he was deployed to Kuwait, which he believed developed as a result of his low back disorder, because when he received a cortisone shot in his back, it also helped the pain in his feet.  

Of record is a line of duty determination, dated in April 2002, indicating that the Veteran started complaining about pain in both heels which started approximately three weeks after arriving at the base in Saudi Arabia, in November 2001, due to his new desert boots.  A diagnosis of calcaneal spurs was noted.  The Veteran testified credibly that the heel pain continued throughout the course of his being deployed and has become increasingly worse. 

Private clinical records demonstrate that in January 2004, the Veteran reported that he had bilateral foot pain, tingling and numbness while on deployment; he noted being evaluated for foot pain after returning home and given orthotics, with no relief of symptoms.  

The Veteran has submitted a treatment report from the Veteran's treating physician for his back disability, dated in November 2002.  This doctor indicated that the Veteran was being evaluated for pain about his heels, which he described as a 10 on a scale from 0 to 10.  The doctor stated that he was not certain that the pain about the heels was secondary to the lumbar stenosis; however, it certainly can be.  A second treatment report from the same doctor a month later, in December 2002, is also of record.  The doctor stated at that time that he did not believe that the foot pain was coming from his lumbar spine, given the type and location of the pain he was experiencing.  He did not, however, opine as to the cause of the Veteran's foot pain.

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4). 

Here, the current medical evidence establishes that the Veteran receives treatment for foot and heel pain.  The Veteran's service treatment records include a line of duty determination referencing calcaneal spurs causing heel pain while deployed on active duty.  The question therefore remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On this note, although the medical evidence appears to disassociate the foot pain from the Veteran's established back disability, it is silent on the issue of whether there is a separate underlying foot disability.  Further, the record does show that the Veteran experienced pain on active duty, that he was treated upon his return, and that he has continuously experienced similar pain since that time.  For this reason, the Board finds that an examination is required to clarify the Veteran's diagnosis for his heel pain, and if there is such a disability, to obtain an opinion as to whether that current disability is related to his pain in service. 

While the further delay of this case is regrettable, due process considerations require such action.   Therefore, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Schedule the Veteran for a VA  examination to determine the nature and etiology of his current low back disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's low back disorder is medically related to his service.  Specifically, the examiner must comment on whether the Veteran's back disability, status post the January 2000 laminotomy and microdiskectomy at L5-S1, was aggravated by his period of active duty from November 2001 to March 2002. 

The whole file must be reviewed, however, attention is invited to the Veteran's credible lay testimony regarding the pain he experienced rearmoring humvees during service; the credible lay statements offered by fellow service members; the January 2000 surgical 
reports; and the 2002-2003 back treatment reports. A complete rationale must be given for all opinions and conclusions expressed.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare- ups of symptomatology.   

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral foot disability diagnosed.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's current foot disability is medically related to his active duty service.  

The whole file must be reviewed; however, attention is invited to the line of duty determination of record indicating calcaneal spurs in service, as well as the Veteran's credible statements regarding the pain he has experienced in his heels since returning from his deployment to Kuwait.  A complete rationale must be given for all opinions and conclusions expressed.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  To help avoid future remand, please ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND, to specifically include whether the medical opinions provided are adequate.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

